Citation Nr: 1137052	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to November 7, 1996, for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The April 2009 rating decision granted TDIU and DEA, effective from November 20, 2006.  These matters were previously before the Board in April 2010, for the issues of effective dates prior to November 20, 2006, and were remanded for the issuance of a Statement of the Case (SOC).  A March 2011 rating decision subsequently granted earlier effective dates, from May 1, 1997 and November 7, 1996, respectively, for both claims and issued a SOC in regards to the TDIU claim, but not the DEA claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be awarded TDIU from June 13, 1994, the date of his original claim of unemployability.  He further contends that he should also be awarded DEA from that date.

The Board finds that the issue of entitlement to TDIU prior to May 1, 1997 necessitates further development regarding whether the Veteran may be entitled to TDIU on an extra-schedular basis, as provided for under 38 C.F.R.  § 4.16(b) (2010).  That provision states that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

Prior to November 7, 1996, the Veteran's combined rating was less than 70 percent.  However, the Veteran's claim for TDIU was received by VA on June 13, 1994.  The evidence of record includes, but is not limited to, various treatment records, a November 1994 VA examination of the musculoskeletal system, with specific attention to the feet, a June 1995 spine VA examination, a November 1995 Social Security decision, a May 1994 statement from his prior employer, and a private August 2008 vocation assessment, which also had an October 2009 addendum.  This evidence suggests the Veteran was unemployable due to service connected disabilities prior to November 7, 1996.  

From June 13, 1994, VA has granted service connection for a thoracic spine disability, with a 10 percent disability rating; a lumbar spine disability, with a 20 percent disability rating; and a cervical spine disability, with a 20 percent disability rating.  Prior to June 1994, he also had service connection for a left foot disability, with a 10 percent disability rating; and tinnitus, with a 10 percent disability rating.  VA also granted service connection for prostate cancer, with a 100 percent disability rating, from November 7, 1996, and a 40 percent disability rating from May 1, 1997.

The Board notes that although the March 2011 Statement of the Case included a readjudication of the TDIU claim, it did not indicate consideration of whether the claim should be referred to or had been referred to, the Director of the Compensation and Pension Service for an extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).  The standard (evidence of unemployability due to service connected disabilities) for consideration of such review has been met here.  In view of the evidence from June 1994 to the present that addresses the Veteran's alleged unemployability, the Board finds that this case should be referred to the Director, Compensation and Pension Service for consideration of entitlement to TDIU on an extra-schedular rating basis prior to November 7, 1996, under the provisions of 38 C.F.R.  § 4.16(b) (2010).

In regards to the earlier effective date claim for DEA benefits, the Board notes that the April 2010 Board decision remanded that issue for the issuance of a Statement of the Case for an effective date prior to November 20, 2006.  A March 2011 rating decision subsequently granted benefits from November 7, 1996.  However, that grant was not a full grant of his claim.  In his July 15, 2009 notice of disagreement, he claimed that he should be granted an effective date of June 13, 1994.  As the Veteran's claim was not fully granted, the law mandates that when the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  A Statement of the Case should be issued for the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall refer the Veteran's case to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU on an extra-schedular basis prior to November 7, 1996.  

2.  A Statement of the Case should be issued to the Veteran concerning the claim for an effective date prior to November 7, 1996 for DEA benefits.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit(s) sought is not fully granted, the Veteran shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


